Plaintiff in error was convicted of manslaughter under an indictment charging him with the offense of murder in the first degree.
We have carefully considered the record filed here in the light of the arguments presented in the brief filed on behalf of the plaintiff in error and find no reversible error disclosed thereby. The indictment sufficiently charged murder in the first degree. The evidence was amply sufficient to support the verdict and judgment. The charges given by the court and complained of were without error.
So, the judgment should be, and is, affirmed.
So ordered.
Affirmed.
WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur.